82 So. 3d 1225 (2012)
L.A.O., Mother of D.K., D.O., L.O., L.O., D.O., minor children, Petitioner,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Ron Ringo, Attorney, Ada Dixon, Supervisor, Antione Williams, Sean Parker, Investigator, and Families First Network, Jeanie Atherton, Supervisor, Charlene Southhall, Case Worker, and Guardian ad Litem of Florida Circuit 1, Michael Harris, Respondents.
No. 1D12-0585.
District Court of Appeal of Florida, First District.
March 28, 2012.
L.A.O., Pensacola, pro se, Petitioner.
Ward L. Metzger, Children's Legal Services, Jacksonville; Kelly Schaeffer, Guardian Ad Litem, Tavares, for Respondent.
PER CURIAM.
In accordance with Florida Rule of Appellate Procedure 9.040(c), the petition for writ of mandamus is treated as a petition for writ of certiorari, and is dismissed as untimely filed.
ROBERTS, CLARK, and SWANSON, JJ., concur.